IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11457
                         Summary Calendar



RAYMOND GONZALES,

                                         Plaintiff-Appellant,

versus

ERNEST D. IVEY;
RAYMOND E. RAMSEY; JEREMY W. YOUNG,

                                         Defendants-Appellees.

                       --------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:98-CV-125

                       --------------------

                        September 16, 1999

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Texas state prisoner #617344 Raymond

Gonzales’s appeal from the district court’s denial of leave to

appeal in forma pauperis (IFP) is DENIED, because the appeal

lacks arguable merit and is therefore frivolous.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal is

frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Gonzales’s motions for the appointment of counsel and

supplementation of the record are DENIED.     See 5th Cir. R. 42.2.

     Gonzales filed a civil rights action alleging that he was

denied due process relative to a prison disciplinary hearing.

After the district court ordered him to provide relevant

information via a questionnaire, Gonzales filed a seven-page

“motion for relief from court orders.”    Therein he asserted that

he was unable to comply with the court’s orders because he is

inarticulate, is uneducated in law, lacks adequate access to

legal materials, and lacks access to legal assistance.

     The district court dismissed the action on grounds that

Gonzales had failed to file answers to the questionnaire as

directed.   Gonzales then moved to reinstate the action, asserting

that he had given the questionnaire to another inmate to answer

and to mail to the court for him.    The district court denied

Gonzales’s motion, on grounds that he had not done all that he

reasonably could have done to ensure that the questionnaire was

received by the clerk of court.     See Thompson v. Rasberry, 993
F.2d 513, 515 (5th Cir. 1993).

     Gonzales should not have given the questionnaire to another

inmate to answer, because its questions involved facts personal

to Gonzales, which another inmate would not be cognizant of.

Moreover, Gonzales never has attempted to file another such

questionnaire, which he could have asked the court to send him.

Finally, Gonzales has failed to refute the district court’s

finding that his reliance on another inmate to mail the

questionnaire to the court was not a reasonable step to ensure
                           No. 98-11457
                                -3-

compliance with the court’s order.   Accordingly, we find no error

in the district court’s certification that Gonzales’s appeal

lacks good faith.   See Baugh, 117 F.3d at 202; Graves v. Hampton,

1 F.3d 315, 319 (5th Cir. 1993).

     IFP DENIED; MOTION TO SUPPLEMENT THE RECORD DENIED; MOTION

FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED.